UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7683


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONNIE WAYNE SHEFFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:07-cr-00769-TLW-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donnie Wayne Sheffield, Appellant Pro Se.      Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donnie    Wayne   Sheffield    appeals     the   district    court’s

order denying his motion to dismiss his indictment, conviction,

and   sentence.     We   have   reviewed      the    record   and     find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.      United States v. Sheffield, No. 4:07-cr-

00769-TLW-1   (D.S.C.    Oct.   8,   2013).     We    dispense      with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                     2